    Case 2:19-mj-00530-RJK Document 1 Filed 10/15/19 Page 1 of 2 PageID# 1
                                                                         FILED

                    IN THE UNITED STATES DISTRICT COURT               OCT 1 5 ?ni9
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                CLERK U.S. DISTRICT COURT
                                                                      NORFOLK. VA
                               NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                   Case No.
                                           Court Date:   November 14, 2019
DEREK J. CAMDEN




                              CRIMINAL INFORMATION


                                   COUNT ONE
                   (Misdemeanor)-Violation Notice No. 7253764

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about August 16, 2019, at Joint Expeditionary Base Little

Creek-Fort Story, Virginia Beach, Virginia, in the Eastern District of

Virginia, the defendant, DEREK J. CAMDEN, did unlawfully, knowingly, and

intentionally possess marijuana, a Schedule I controlled substance.

      (In violation of Title 21, United States Code, Section 844.)

                                   COUNT   TWO
                                 (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about August 16, 2019, at Joint Expeditionary Base Little

Creek-Fort Story, Virginia Beach, Virginia, in the Eastern District of

Virginia, the defendant, DEREK J. CAMDEN, did willfully violate a defense

property security regulation: Chief of Naval Operations Instruction 5530.14E,

to wit:   Transporting and introducing a firearm onboard a United States Navy

installation without proper authorization.

      (In violation of Title 50, United States Code, Section 797 and Chief of
Naval Operations Instruction 5530.14E).
              Case 2:19-mj-00530-RJK Document 1 Filed 10/15/19 Page 2 of 2 PageID# 2
N..   -




                                              COUNT THREE
                                         {Petty Offense)

                THE UNITED STATES ATTORNEY CHARGES:


                That on or about August 16, 2019, at Joint Expeditionary Base Little

          Creek-Fort Story, Virginia Beach, Virginia, in and on federal property in the

          Eastern District of Virginia, the defendant, DEREK J. CAMDEN, did fail to

          comply with official signs of a prohibitory, regulatory, or directory nature.

                (In violation of Title 41, Code of Federal Regulations, Section 102-
          74 .385).

                                                Respectfully submitted,

                                                G. Zachary Terwilliger
                                                United States Attorney



                                        By:          1
                                                 Tames T. Cole
                                               /Special Assistant U.S. Attorney
                                                Office of the U.S. Attorney
                                                101 West Main Street, Suite 8000
                                                Norfolk, VA 23510
                                                Ph: (757) 441-6712
                                                Fax:(757) 441-3205
                                                James.Cole0usdoi.qov


                                      CERTIFICATE OF MAILING


                I hereby certify that on the date indicated below, I caused a true and
          correct copy of the foregoing Criminal Information to be mailed, postage
          prepaid, to the defendant in the above-styled case.


                                               I (i
                                        lames T. Cole
                                       ^Special Assistant U.S. Attorney
                                       Office of the U.S. Attorney
                                       101 West Main Street, Suite 8000
                                       Norfolk, VA 23510
                                       Ph: (757) 441-6712
                                       Fax:(757) 441-3205
                                       James.ColeOusdoj.qov




                                       Date
